 



Exhibit 10.1
TERMINATION AGREEMENT
This Termination Agreement (the “Agreement”) dated the 31st day of August, 2006,
is made by and between Helix Energy Solutions Group, Inc., together with all of
its subsidiary and affiliated companies (collectively, “Company”) and James
Lewis Connor, III (“Employee”). The foregoing are sometimes herein referred to
individually as a “Party” and collectively as the “Parties”.
Reference is made to that certain Amended and Restated Employment Agreement
dated May 1, 2002, made by and between Employee and Company, as amended by that
certain First Amendment to Amended and Restated Employment Agreement made
effective as of the 1st day of January, 2004 (as amended, the “Employment
Agreement”).
     For a good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged and confessed, the Parties agree as follows:
     1. Effective Date. Employee hereby resigns employment with Company and any
offices held with the Company, effective August 31, 2006 (the “Effective Date”)
and said Employment Agreement is terminated of even date therewith, subject to
the terms and conditions of this Agreement.
     2. Special Payment. In exchange for termination of the Employment Agreement
and Employee making himself reasonably available to the Company to advise on
transitional matters (as determined by the President of the Company for a period
not to exceed six (6) months hereof), and contemporaneous with execution and
delivery of this Agreement by Employee to Company, Company shall pay to Employee
a special payment (“Special Payment”) in the amount of $685,650, subject to
withholding and FICA taxes.
     3. Indemnification of Company by Employee. Employee hereby agrees to
RELEASE, INDEMNIFY and HOLD HARMLESS Company, its subsidiary and affiliated
companies, its and their joint owners, co-lessees, partners, joint venturers,
and the officers, directors, agents, consultants, insurers and employees of all
of the foregoing (individually and collectively referred to as the “Released
Parties”), from any and all claims, demands and causes of action arising out of
or related to (i) Employee’s employment with Company (including any incentive or
bonus plan or unvested options, but expressly excluding any vested interest in
any options, employee stock purchase plans, pension plans, insurance benefits as
provided in Paragraph 8, and/or accrued vacation); (ii) any claim whatsoever
arising out of or related to that certain September 2000 “B Participation
Agreement” between OKCD Holdings, Inc., OKCD Investments, Ltd. and Employee;
(iii) the termination of Employee’s employment with Company; or (iv) any act or
omission occurring prior to the execution of this Agreement, including, but not
limited to, any claims that Employee may have arising under any federal, state
or local laws, statutes, ordinances, or regulations pertaining to discrimination
on the basis of sex, race, color, religion, creed, national origin, age or
disability status, including workers’ compensation and any claim for overtime or
back pay, and any other cause of action sounding in tort, quasi-tort
discrimination, particularly, but not limited to, any rights Employee may have
pursuant to the Age Discrimination in Employment Act, the Older Workers Benefit
Protection

 



--------------------------------------------------------------------------------



 



Act, Title VII of the Civil Rights Act of 1964, the Fair Labor Standards Act,
the Civil Rights Act of 1991, the Civil Rights Act of 1866, the Worker
Adjustment and Retraining Notification Act, the Rehabilitation Act of 1973, the
Americans with Disabilities Act, Employee Retirement Income Security Act of
1974, all oral or written contract rights, all common and civil law rights such
as tort or personal injury of any sort, and any and all claims, relating to
Employee’s employment with Company or the termination of Employee’s employment
with Company. Employee also understands that, except as specifically otherwise
provided in this Agreement, Employee is waiving all rights to any claim for
employee benefits, including retirement benefits; provided, however, that this
Agreement shall not affect Employee’s vested rights under the Company’s 401(k)
plan. It is the express intent of Employee to waive and release any and all of
the foregoing claims, demands and causes of action, whether herein enumerated or
not, arising out of or related to Employee’s employment with Company or
termination therefrom, whether such claims, demands, and causes of action are
known or unknown, suspected or unsuspected.
     4. Indemnification of Employee by Company. Company hereby agrees to
RELEASE, DEFEND, INDEMNIFY and HOLD HARMLESS Employee from (i) any act or
omission of Employee prior to the effective date of Employee’s resignation; and
(ii) any and all claims, demands and causes of action arising out of or related
to Employee’s employment with Company and/or service as an officer of Company
(including any of its subsidiary and affiliated companies); whether such acts,
omissions, claims, demands, and causes of action are known or unknown, suspected
or unsuspected.
     5. Payment of Expenses and Accrued Vacation Time. By no later than the 15th
day of September, 2006, Company shall: (i) reimburse Employee his reasonable
business expenses incurred prior to the Effective Date consistent with Company
policy in effect at the time thereof; and (ii) pay Employee for all accrued, but
unused, vacation time, including the thirty days carried forward from prior
periods.
     6. Covenants of Employee. It is understood and agreed that Section 4
(Confidential Information); Section 5(b) (Non-Solicitation); and Section 6
(Intellectual Property) shall survive termination of the Employment Agreement as
therein provided, but that portions of Section 5 dealing with Non-Competition
are hereby waived by Company.
     7. Non-Disparagement. Employee and Company each agree not to disparage the
other.
     8. Insurance Benefits. It is agreed that Employee and Employee’s eligible
dependents shall be entitled to continue to participate in Company’s group
medical and life insurance plans at Employee’s sole cost and expense until the
earliest of: (i) in the case of medical insurance coverage, Employee receives
coverage under another group medical plan; (ii) in the case of medical insurance
coverage, the employee is entitled to Medicare; (iii) in the case of both
medical insurance and life insurance coverage, the Employee turns 65 years of
age; and (iv) in the case of medical insurance coverage, December 31, 2008, if
under final rules and regulations issued by the Department of Treasury and the
Internal Revenue Service under section 409A of the Internal Revenue Code of
1986, as amended the medical insurance coverage would constitute deferred
compensation for purposes of section 409A.

2



--------------------------------------------------------------------------------



 



     9. Covenant Not to Sue. Employee agrees that Employee will never sue the
Released Parties for any and all claims, demands and causes of action released
in Paragraph 3, above. Likewise, Company agrees that it will never sue Employee
for any and all claims, demands and causes of action released in Paragraph 4,
above.
     10. No Reliance by Employee. Employee expressly acknowledges and agrees
that in connection with Employee’s decision to accept the Special Payment and
execute this Agreement, Employee has not relied on any statement,
representation, promise or agreement of any kind by any member of the Released
Parties, their agents, attorneys, or representatives, with regard to the subject
matter, basis, or effect of this Agreement or otherwise, other than those
specifically stated in this Agreement. This Agreement sets forth the entire
agreement between the Parties and fully supersedes any and all prior agreements
or understandings, written or oral, between the Parties pertaining to the
subject matter of this Agreement.
     11. Miscellaneous. In connection with this Agreement:

  (a)   Employee acknowledges and agrees that Employee has been given a full and
fair opportunity to review this Agreement;     (b)   Employee understands that
Employee has been given at least twenty-one (21) days to consider whether to
accept the Special Payment in returning for providing the releases herein
described in favor of the Released Parties; provided, however, that if Employee
has made the decision to sign this Agreement before the expiration of the
twenty-one (21) day period, Employee certifies that the decision to execute this
Agreement prior to the expiration of said twenty-one (21) day period was
voluntary and was not induced by Company or the other Released Parties through
fraud, duress, coercion, misrepresentation, a threat to alter or withdraw the
offer prior to the expiration of said twenty-one (21) day period, or by
providing different terms to other employees who sign the Agreement prior to the
expiration of said time period;     (c)   Employee has carefully read and fully
understands all of the provisions of this Agreement, and Employee has executed
this Agreement knowing that Employee has given a release to the Released Parties
that will prevent Employee from suing Company and/or the Released Parties for
any claim, demand or cause of action released pursuant to this Agreement;    
(d)   Employee understands that this Agreement applies to any claim that
Employee has against Company, including, but not limited to, claims for damages
arising under the Age Discrimination in Employment Act (29 U.S.C. §§ 621-634);  
  (e)   Company has specifically advised Employee to consult with an attorney of
Employee’s choice before executing this Agreement;

3



--------------------------------------------------------------------------------



 



  (f)   Employee understands that nothing in this Agreement shall be construed
to prohibit Employee from filing a charge or complaint, including a challenge to
the validity of this Agreement, with the Equal Employment Opportunity Commission
(“EEOC”) or participating in any investigation or proceeding by the EEOC;    
(g)   Employee represents and warrants that: (i) Employee has read this
Agreement and acknowledges that it is written in a manner that Employee can
understand; (ii) Employee understands that Employee is giving a full and final
release to the Released Parties and further declares that it is Employee’s
intent to provide such a release; (iii) this is a full and final expression of
Employee’s agreement with Company and the Released Parties; (iv) no other
promises have been made to Employee by either Company or the other Released
Parties, except as otherwise set forth in this Agreement; and (v) Employee
executes this Agreement voluntarily and freely.

     12. Company Property. Except as herein expressly provided, Company
acknowledges that Employee has returned to Company all Company property and
confidential information. It is understood and agreed that Employee has been
permitted to retain his electronic files to assist him in providing transitional
advice and for the purpose of maintaining forms, but that any confidential
information contained therein shall be maintained as confidential in accordance
with Section 4 of the Employment Agreement.
     13. Invalidity. If any provision herein is held to be partially or
completely contrary to law and/or unenforceable, the Agreement shall be deemed
to be amended to partially or completely modify such provision or portion
thereof to the extent necessary to make it enforceable, or if necessary, the
Agreement shall be deemed to be amended to delete the unenforceable provision or
portion thereof. In the event any provision is deleted, the remaining provisions
shall remain in full force and effect.
     14. No Admission of Wrongdoing. Nothing in this Agreement shall be
construed as an admission of any wrongdoing by any Party or Released Party.
     15. Applicable Law. This Agreement shall be construed and applied in
accordance with applicable provisions of the Employee Retirement Income Security
Act (ERISA) and the Older Workers Benefit Protection Act (OWBPA). To the extent
that federal law does not apply, this Agreement shall be deemed to have been
executed and delivered within the State of Texas, without regard for that
state’s rules regarding conflicts of laws.
THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

4



--------------------------------------------------------------------------------



 



     AGREED and ACCEPTED as of the Effective Date.

                  EMPLOYEE:       COMPANY:
 
                            Helix Energy Solutions Group, Inc.
 
                /s/ JAMES LEWIS CONNOR, III       /s/ MARTIN R. FERRON          
Name:
  James Lewis Connor, III       Name:   Martin R. Ferron
Address:
  50 Highland Circle       Title:   President
 
  The Woodlands, Texas 77381            

5